DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4, 6-11, 14, 15, and 19-21 are pending in the instant application. Claims 15 and 20 are canceled by way of the following examiner’s amendment. Claims 1, 2, 4, 6-11, 14, 19, and 21 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on June 29, 2021 has been considered and a signed copy of form 1449 is enclosed herewith. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on June 29, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(b) and 35 U.S.C. 112(a) rejections, the grounds for rejection are moot in view of Applicant’s amendment and the rejections have been withdrawn.
EXAMINER’S AMENDMENT  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The claims have been amended as follows: claims 15 and 20 have been canceled. 

	REASONS FOR ALLOWANCE
	The method of treating a subject in the therapy of a neurodegenerative disease of the instant claims is novel and non-obvious over the prior art because of the limitation that the compound administered to the subject is Sulfocalixarene or Sulfocalixarene sodium salt. The closest prior art is WO 2006/020581 A2 which discloses methods of preventing or treating a disease characterized by Lewy bodies or alpha-SN aggregation in the brain by administering an antibody or a derivative of an antibody that binds to human alpha-synuclein and blocks aggregation thereof (see [0014] and figure 3). The prior art does not disclose a method which fits within the scope of that of the instant claims nor does it disclose an obvious variant (i.e., the above reference does not disclose the use of a calixarene compound). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626